Opinion issued August 15, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00872-CV




MARIA CONCEPCION PATINO VILLEGA,  Appellant

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,  Appellee




On Appeal from the 313th District Court 
Harris County, Texas
Trial Court Cause No. 2006-00321J




MEMORANDUM OPINIONAppellant Maria Concepcion  Patino Villega has neither established indigence,
nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless indigent), 20.1 (listing requirements for establishing indigence); see
also Tex. Gov’t Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007);
51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2007) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Maria Concepcion  Patino
Villega  did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of
rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.